Citation Nr: 0919321	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-37 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 to April 1988, 
from August 1989 to August 1993 and from January 1995 to 
March 1995.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The record reflects that the Veteran requested a travel board 
hearing in December 2006.  However, the Veteran did not 
attend the travel board hearing scheduled for April 2009 and 
did not request a postponement, so the request for the 
hearing is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for residuals of a left knee injury that occurred 
during the Veteran's active duty service.  The Board 
initially acknowledges that the Veteran's entrance 
examination dated May 1989 notes an abnormal finding of the 
Veteran's lower extremities.  While difficult to read, the 
report further seems to note that the Veteran had mild 
degenerative changes in his left knee and an operation in 
1986, which the Board notes was during a period of active 
duty.  While some records including the Veteran's personnel 
records and entrance physical examinations, dated August 1983 
and May 1989, have been obtained, a complete copy of the 
Veteran's service treatment records have not been associated 
with the claims folder.   In this regard, the Board 
acknowledges that the RO has been unable to obtain the 
Veteran's service treatment records.  However, the Veteran 
did provide the names of specific service department 
hospitals from which he received treatment on his knee.  

Where VA has constructive and actual knowledge of the 
existence of potentially pertinent reports in the possession 
of a Federal agency, an attempt to obtain those reports must 
be made.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394 
(2007) (holding that the relevance of documents cannot be 
known with certainty before they are obtained).  As records 
in the possession of a Federal agency are deemed to be 
constructively of record, they must be obtained.  Id.  The 
United States Court of Veterans Appeals ('Court') has held 
that the VA has a statutory duty to assist the Veteran in 
obtaining military records.  See 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2); see also Jolley v. Derwinski, 1 
Vet.App. 37, 39-40 (1990).  Furthermore, in Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992), the Court held that the 
duty to assist is heightened when the service medical records 
are unavailable and includes an obligation to search 
alternative forms of medical records which support the 
Veteran's case.  As such, any outstanding in-service 
treatment records, not already sought, should be obtained.

In issuing this Remand, the Board acknowledges that the RO 
has tried multiple times to locate the Veteran's service 
treatment records.  The Board notes that in August 2005, a 
Formal Finding regarding the unavailability of the Veteran's 
service treatment records was issued.  The Formal Finding 
noted that the RO made requests to the Military Records 
Specialist (MRS) to help expedite the request made to the 
Records Management Center (RMC).  The RMC provided a negative 
response with regard to the Veteran's service treatment 
records in April 2005.  Initially, requests to the RMC were 
made by the Roanoke, Virginia RO.  After the claims folder 
was transferred to the Cleveland, Ohio, RO, another request 
was made to the RMC.  The RMC again provided a negative 
response in July 2007.  The records indicate that both the 
Roanoke and Cleveland ROs also attempted to retrieve any 
available records from the Veteran's Reserve Unit.  
Unfortunately, a negative response was received from the 
Reserve Unit.  

Notwithstanding the foregoing, there is no indication that 
either the Roanoke RO or the Cleveland RO made any attempt to 
obtain records from any of the medical facilities from which 
the Veteran claims he received treatment.  The Board observes 
that the Veteran stated, in his October 2004 application for 
compensation and pension, that he had received treatment for 
his left knee, four times while on active duty.  He was 
initially treated for a torn ACL in his left knee at the 
Medical Clinic at the Marine Corp Logistics Base (MCLB) in 
Albany, Georgia and at Martin Army Hospital at Fort Benning, 
in Columbus, Georgia.  The Veteran stated that he was treated 
at these facilities from November 1985 through July 1986.  
Subsequently, the Veteran received treatment for torn 
cartilage in his left knee on the USNS Mercy which at the 
time was in the Persian Gulf.  The Veteran received treatment 
aboard the USNS Mercy in November 1990.  Finally, the Veteran 
notes that he received treatment for a sublocated left knee 
at the Medical Clinic at Fort McClellan, in Anniston, 
Alabama, in February 1995.  On remand, the RO should contact 
these medical facilities and obtain any treatment records 
pertaining to his alleged in-service left knee injury.  

Accordingly, the case is REMANDED for the following action:

1.	The RO or AMC should contact the 
Veteran and request that he provide 
information and details regarding the 
incidents in which he injured his left 
knee.  If the Veteran identifies any 
other pertinent evidence pertaining to 
his claim for service connection for 
residuals of a left knee injury, the 
AMC/RO should undertake appropriate 
development and obtain a copy of that 
evidence.

2.	The RO or AMC should obtain any 
treatment records from the Medical 
Clinic at the MCLB in Albany, Georgia, 
and Martin Army Hospital at Fort 
Benning in Columbus, Georgia, from 
November 1985 through July 1986; from 
the USNS Mercy from November 1990; and 
from the Medical Clinic at Fort 
McClellan in Anniston, Alabama, from 
February 1995.  If the appellant 
identifies any other pertinent 
evidence, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of that evidence.  Any 
information obtained should be 
associated with the claims folder.  If 
a search for these records has negative 
results, documentation from that 
facility or the appropriate records 
repository, to that effect, should be 
placed in the claim folder.  If an 
above-mentioned military base no longer 
exists, documentation to that effect 
from the U.S. Postmaster, military 
service department or other appropriate 
source should be placed in the claim 
folder.

3.	After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
or AMC should review the record in its 
entirety and determine if the 
appellant's claim can be granted.  If 
the issue remains denied, the appellant 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




